Citation Nr: 0629513	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-40 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's hypertension did not have its onset in service, 
is not related to his service and was not manifested within a 
year of his separation from service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served honorably in the Army and was retired in 
June 1997.  His service medical records (SMRs) show that on 
entry into service his blood pressure was 110/76, and on his 
retirement physical it was shown to be 142/86.  In between, 
blood pressure readings varied.  An April 1987 entry in his 
dental record shows a reading of 134/90 at a time he was seen 
for treatment of an abscessed tooth.  The SMR contains no 
record of diagnosis of or treatment for hypertension, and the 
veteran conceded as much in his notice of disagreement (NOD).  
Post-service treatment records show increasing blood pressure 
readings.  The report of a VA examination in August 1999 for 
an unrelated claim documented a reading of 160/93.  An 
October 1999 reading was 138/75.  

Treatment records indicate that treatment for hypertension 
began in June or July 2003, and a formal diagnosis of 
hypertension was made in October 2003.  The veteran was 
afforded a VA examination in April 2005.  The examiner noted 
that he had reviewed the veteran's file and medical records 
in detail, including some that he brought with him to the 
examination.  The examiner summarized the veteran's SMRs as 
they relate to his hypertension claim, noting that, while the 
records contained some high blood pressure readings in 
service, he was never put on medication or diagnosed with 
hypertension.  The examiner postponed providing an opinion as 
to whether or not the veteran's currently diagnosed 
hypertension was etiologically related to his military 
service pending receipt of additional records the veteran 
said he would provide.

In an addendum to the examination report, the examiner noted 
that the additional records had been received.  He noted that 
these records showed a blood pressure of 134/80 in 1987 at 
the time of treatment for an abscessed tooth, but that blood 
pressure does go up secondary to pain.  The examiner also 
noted that, from that date in 1987 until 1996, the veteran 
had normal blood pressure readings, with a single exception 
related to another treatment related to pain.  Even then, a 
repeat reading was normal.  The examiner concluded that it is 
less likely than not that the veteran's current hypertension 
is secondary to his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including hypertension, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).  

Here, there is medial evidence of a current disability, 
hypertension.  However, there is no evidence of complaints, 
treatment or a finding of hypertension while in service or in 
the one-year presumptive period following service.  Moreover, 
the medical opinion provided by the April 2005 VA examiner 
specifically discounted a nexus between the veteran's current 
hypertension and his military service.

In a written statement received in November 2004, the veteran 
stated that he knows in his heart that his current 
hypertension is a result of the hardships, strenuous 
conditions, and stress encountered in service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  The veteran's hypertension 
did not have its onset during service, or within a year of 
his separation, and is not shown to be related to active 
military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, well before the RO's initial denial of this claim. 

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hypertension, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO's VCAA notification letter did 
not specifically "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b).  However, the letter did 
specifically request him to "[s]end us any medical reports 
you have."  Since this decision hinges on competent medical 
evidence regarding the veteran's hypertension, the Board 
finds that VA is in substantial compliance with this element 
of it's VCAA notification duty.    

Additionally, while the notification did not include the 
criteria for assigning disability ratings or an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), these issues are moot as the underlying claim of 
service connection is being denied.  The veteran was 
therefore not prejudiced by the notice that was provided and 
a remand is not necessary to provide this information.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and other treatment records, and secured an 
examination in order to obtain a nexus opinion.  In a 
February 2004 written statement to the RO, the veteran wrote 
that he had sent all the evidence available.  VA has no duty 
to inform or assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


